internal_revenue_service number release date index number --------------------------------- ------------------------------------ --------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi plr-154377-12 date june legend x y country date ------------------------------------------------------------------------------------------------- ---------------------------- --------------------------------- ------ -------------------------- dear --------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of y by y’s authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to treat y as a disregarded_entity for federal tax purposes the information submitted states that x a corporation for u s tax purposes through its subsidiaries formed y under the laws of country on date y is a foreign_entity eligible to be treated as a disregarded_entity for u s income_tax purposes y’s default classification is an association_taxable_as_a_corporation y represents that it intended to elect to be treated as a disregarded_entity for federal tax purposes effective date however y inadvertently failed to timely file a form_8832 electing to treat it as a disregarded_entity effective date sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification plr-154377-12 sec_301_7701-3 provides default classification for an eligible_entity that does not make an election sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed and no more than months after the date the election is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic_extension of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for the regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonable and in good_faith and granting relief will not prejudice the interests of the government based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly y is granted an extension of days from the date of this letter to elect to be classified as a disregarded_entity for federal tax purposes effective date the election should be made by filing form_8832 with the appropriate service_center and a copy of this letter should be attached to the election this ruling is contingent on y filing within days of this letter all required returns and amended income_tax returns consistent with the requested relief in this letter to the extent appropriate these returns must include but are not limited to form_8858 information_return of u s persons with respect to disregarded entities such plr-154377-12 that the forms and returns reflect the consequences of the relief granted in this letter a copy of this letter should be attached to any such returns except as expressly set forth herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely associate chief_counsel passthroughs special industries by _______________________________ melissa c liquerman branch chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
